SELECTED CONSOLIDATED FINANCIAL DATA The summary information presented below under "Selected Balance Sheet Data" and "Selected Operations Data" for, and as of the end of, each of the years ended September 30 is derived from our audited consolidated financial statements.The following information is only a summary and you should read it in conjunction with our consolidated financial statements and notes beginning on page 38. September 30, 2008 2007 2006 2005 2004(1) (Dollars in thousands) Selected Balance Sheet Data: Total assets $8,055,249 $7,675,886 $8,199,073 $8,409,687 $8,541,124 Loans receivable, net 5,320,780 5,290,071 5,221,117 5,464,130 4,747,530 Investment securities: Available-for-sale (“AFS”), at market value 49,586 102,424 189,480 Held-to-maturity (“HTM”), at cost 92,773 421,744 240,000 430,499 638,079 Mortgage-related securities (“MBS”): Trading, at market value 396,904 AFS, at market value 1,484,055 402,686 556,248 737,638 1,201,800 HTM, at cost 750,284 1,011,585 1,131,634 1,407,616 1,446,908 Capital stock of Federal Home Loan Bank (“FHLB”) 124,406 139,661 165,130 182,259 174,126 Deposits 3,923,883 3,922,782 3,900,431 3,960,297 4,127,774 Advances from FHLB 2,447,129 2,732,183 3,268,705 3,426,465 3,449,429 Other borrowings 713,581 53,524 53,467 53,410 53,348 Stockholders’ equity 871,216 867,631 863,219 865,063 832,414 Year Ended September 30, 2008 2007 2006 2005 2004(1) (Dollars and counts in thousands, except per share amounts) Selected Operations Data: Total interest and dividend income $410,806 $411,550 $410,928 $400,107 $384,833 Total interest expense 276,638 305,110 283,905 244,201 268,642 Net interest and dividend income 134,168 106,440 127,023 155,906 116,191 Provision (recovery) for loan losses 2,051 (225) 247 215 64 Net interest and dividend income after provision (recovery) for loan losses 132,117 106,665 126,776 155,691 116,127 Retail fees and charges 17,805 16,120 17,007 16,029 15,119 Other income 12,222 7,846 7,788 7,286 8,428 Total other income 30,027 23,966 24,795 23,315 23,547 Prepayment penalty on FHLB advances 236,109 Total other expenses 81,989 77,725 72,868 73,631 309,000 Income (loss) before income tax expense (benefit) 80,155 52,906 78,703 105,375 (169,326) Income tax expense (benefit) 29,201 20,610 30,586 40,316 (63,051) Net income (loss) 50,954 32,296 48,117 65,059 (106,275) Basic earnings (loss) per share $0.70 $0.44 $0.66 $0.90 $(1.48) Average shares outstanding 72,939 72,849 72,595 72,506 71,599 Diluted earnings (loss) per share $0.70 $0.44 $0.66 $0.89 $(1.48) Average diluted shares outstanding 73,013 72,970 72,854 73,082 71,599 6 2008 2007 2006 2005 2004(1) Selected Performance and Financial Ratios and Other Data: Performance Ratios: Return on average assets 0.65 % 0.41 % 0.58 % 0.77 % (1.25)% Return on average equity 5.86 3.72 5.58 7.62 (11.36) Dividends paid per public share(2) $2.00 $2.09 $2.30 $2.00 $2.81 Dividend payout ratio 81.30 % 133.14 % 97.41 % 62.59 % n/a Ratio of operating expense to average total assets 1.04 0.98 0.88 0.87 3.64% Efficiency ratio 49.93 59.60 48.03 41.19 221.83 Ratio of average interest-earning assets to average interest-bearing liabilities 1.12 1.12 1.11 1.10 1.12 Interest rate spread information: Average during period 1.35 0.93 1.19 1.59 1.05 End of period 1.70 0.89 1.07 1.46 1.77 Net interest margin 1.75 1.36 1.57 1.87 1.39 Asset Quality Ratios: Non-performing assets to total assets 0.23 0.12 0.10 0.08 0.12 Non-performing loans to total loans 0.26 0.14 0.11 0.09 0.13 Allowance for loan losses to non-accruing loans 42.37 56.87 79.03 89.14 74.04 Allowance for loan losses to loans receivable, net 0.11 0.08 0.08 0.08 0.09 Capital Ratios: Equity to total assets at end of period 10.82 11.30 10.53 10.29 9.75 Average equity to average assets 11.05 10.91 10.47 10.05 11.03 Regulatory Capital of Bank: Core capital 10.0 10.3 9.5 9.1 8.8 Tier I risk-based capital 23.1 22.9 22.6 21.3 21.6 Total risk-based capital 23.0 22.8 22.5 21.3 21.6 Other Data: Number of traditional offices 30 29 29 29 28 Number of in-store offices 9 9 9 8 8 (1)During 2004, Capitol Federal Savings Bank refinanced $2.40 billion of its FHLB advances that were not hedged by interest rate swaps.In doing so, Capitol Federal Savings Bank incurred a $236.1 million prepayment penalty. (2)For all years shown, Capitol Federal Savings Bank MHC, which owns a majority of the outstanding shares of Capitol Federal Financial common stock, waived its right to receive dividends paid on the common stock with the exception of the $0.50 per share dividend paid on 500,000 shares in February 2005.Public shares exclude shares held by Capitol Federal Savings Bank MHC, as well as unallocated shares held in the Capitol Federal Financial Employee Stock Ownership Plan (“ESOP”).See page 23 for additional information. 7 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS General Overview Capitol Federal Financial (the “Company”) is the mid-tier holding company and the sole shareholder of Capitol Federal Savings Bank (the “Bank”).Capitol Federal Savings Bank MHC (“MHC”), a federally chartered mutual holding company, is the majority owner of the Company.MHC owns 52,192,817 shares of the 74,079,868 voting shares outstanding on September 30, 2008.The Company’s common stock is traded on the NASDAQ Stock Market LLC under the symbol “CFFN.”The Bank comprises almost all of the consolidated assets and liabilities of the Company and the Company is dependent primarily upon the performance of the Bank for the results of its operations.Because of this relationship, references to management actions, strategies and results of actions apply to both the Bank and the Company. Private Securities Litigation Reform Act—Safe Harbor Statement We may from time to time make written or oral "forward-looking statements", including statements contained in our filings with the Securities and Exchange Commission (“SEC”).These forward-looking statements may be included in this annual report to stockholders and in other communications by the Company, which are made in good faith by us pursuant to the "safe harbor" provisions of the Private Securities Litigation Reform Act of 1995. These forward-looking statements include statements about our beliefs, plans, objectives, goals, expectations, anticipations, estimates and intentions that are subject to significant risks and uncertainties, and are subject to change based on various factors, some of which are beyond our control.The words "may", "could", "should", "would", "believe", "anticipate", "estimate", "expect", "intend", "plan" and similar expressions are intended to identify forward-looking statements. The following factors, among others, could cause our future results to differ materially from the plans, objectives, goals, expectations, anticipations, estimates and intentions expressed in the forward-looking statements: · our ability to continue to maintain overhead costs at reasonable levels; · our ability to continue to originate a significant volume of one- to four-family mortgage loans in our market area; · our ability to acquire funds from or invest funds in wholesale or secondary markets; · the future earnings and capital levels of the Bank, which could affect the ability of the Company to pay dividends in accordance with its dividend policies; · fluctuations in deposit flows, loan demand, and/or real estate values, which may adversely affect our business; · the credit risks of lending and investing activities, including changes in the level and direction of loan delinquencies and write-offs and changes in estimates of the adequacy of the allowance for loan losses; · the strength of the U.S. economy in general and the strength of the local economies in which we conduct operations; · the effects of, and changes in, trade, monetary and fiscal policies and laws, including interest rate policies of the Board of Governors of the Federal Reserve System; · the effects of, and changes in, foreign and military policies of the United States Government; · inflation, interest rates, market and monetary fluctuations; · our ability to access cost-effective funding; · the timely development and acceptance of our new products and services and the perceived overall value of these products and services by users, including the features, pricing and quality compared to competitors' products and services; · the willingness of users to substitute competitors' products and services for our products and services; · our success in gaining regulatory approval of our products, services and branching locations, when required; · the impact of changes in financial services laws and regulations, including laws concerning taxes, banking, securities and insurance and the impact of other governmental initiatives affecting the financial services industry; · implementing business initiatives may be more difficult or expensive than anticipated; · technological changes; · acquisitions and dispositions; · changes in consumer spending and saving habits; and · our success at managing the risks involved in our business. This list of important factors is not exclusive.We do not undertake to update any forward-looking statement, whether written or oral, that may be made from time to time by or on behalf of the Company or the Bank. 8 The following discussion is intended to assist in understanding the financial condition and results of operations of the Company.The discussion includes comments relating to the Bank, since the Bank is wholly owned by the Company and comprises the majority of assets and is the principal source of income for the Company. Executive Summary The following summary should be read in conjunction with our Management’s Discussion and Analysis of Financial Condition and Results of Operations in its entirety. Our principal business consists of attracting deposits from the general public and investing those funds primarily in permanent loans secured by first mortgages on owner-occupied, one- to four-family residences.We also originate consumer loans, loans secured by first mortgages on non-owner-occupied one- to four-family residences, permanent and construction loans secured by one- to four-family residences, commercial real estate loans, and multi-family real estate loans.While our primary business is the origination of one- to four-family mortgage loans funded through retail deposits, we also purchase whole loans and invest in certain investment securities and MBS, and use FHLB advances and repurchase agreements as additional funding sources. The Company is significantly affected by prevailing economic conditions including federal monetary and fiscal policies and federal regulation of financial institutions.Deposit balances are influenced by a number of factors including interest rates paid on competing personal investment products, the level of personal income, and the personal rate of savings within our market areas.Lending activities are influenced by the demand for housing and other loans, changing loan underwriting guidelines, as well as interest rate pricing competition from other lending institutions.The primary sources of funds for lending activities include deposits, loan repayments, investment income, borrowings, and funds provided from operations. The Company’s results of operations are primarily dependent on net interest income, which is the difference between the interest earned on loans, MBS, investment securities and cash, and the interest paid on deposits and borrowings.On a weekly basis, management reviews deposit flows, loan demand, cash levels, and changes in several market rates to assess all pricing strategies.We generally price our loan and deposit products based upon an analysis of our competition and changes in market rates.The Bank generally prices its first mortgage loan products based upon prices available in the secondary market if it were to sell them at prices near par.Generally, deposit pricing is based upon a survey of peers in the Bank’s market areas, and the need to attract funding and retain maturing deposits.The majority of our loans are fixed-rate products with maturities up to 30 years, while the majority of our deposits have maturity or reprice dates of less than two years. In fiscal year 2008, the consequences of steep declines in credit quality and asset quality due largely to subprime lending and real estate devaluations were felt economy-wide, but predominantly in the financial services sector.Record levels of asset write-downs and credit losses were experienced by companies across the United States, leaving some companies in the financial services sector critically undercapitalized and without liquidity.The severity of these conditions is illustrated by the placement of the Federal National Mortgage Association (“FNMA”) and the Federal Home Loan Mortgage Corporation (“FHLMC”) into government conservatorships, the collapse of several large Wall Street firms, and the closing of a number of banks during the year by the Federal Deposit Insurance Corporation (“FDIC”).The Federal Open Market Committee of the Federal Reserve (“FOMC”) lowered the overnight lending rate 275 basis points during fiscal year 2008, from 4.75% to 2.00%.The Federal Reserve also provided emergency funding to struggling firms through a number of new term lending programs that accepted higher risk assets as collateral, in an effort to keep capital markets functioning.On
